Citation Nr: 0906606	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  97-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for low back strain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for an avulsion fracture of the left ankle.  

3.  Entitlement to an increased initial rating for palsy of 
the left common peroneal nerve, rated as noncompensable from 
October 28, 1996 and as 10 percent disabling from October 16, 
2002.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to June 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for low back 
strain, an avulsion fracture of the left ankle, and palsy of 
the left common peroneal nerve.  The RO assigned a 10 percent 
evaluation for the back disability and noncompensable 
evaluations for the others, effective October 28, 1996.  

In a November 2002 rating decision, the RO assigned a 20 
percent rating for the Veteran's back disability and a 10 
percent rating for the Veteran's left ankle disability, both 
effective October 28, 1996.  A 10 percent evaluation was 
assigned for palsy of the common peroneal nerve, effective 
October 16, 2002.  Despite the increased ratings granted by 
the RO, the veteran's appeal remains before the Board.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement (NOD) as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board previously remanded the claims in June 2005 for 
additional development.  Pursuant to the June 2005 remand, 
the issue of entitlement to an increased evaluation for the 
veteran's lumbosacral scar was referred to the RO for 
appropriate action.  As review of the claims folder does not 
reveal that the RO has addressed that issue, it is again 
REFERRED for appropriate action.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

Pursuant to the June 2005 Board remand, the RO/AMC was 
instructed to schedule the Veteran for several appropriate VA 
examinations (neurological and orthopedic) to assess the 
severity of his service-connected disabilities.  If the 
Veteran failed to report for any of his compensation 
examinations, the RO/AMC was instructed to obtain 
documentation that shows that notice scheduling the 
examination was sent to the Veteran's last known address.  

Review of the claims folder reveals that the RO/AMC attempted 
to schedule the Veteran for VA examinations of his joints, 
spine and peripheral nerves.  The first set of examinations 
were requested in November 2005 and cancelled in December 
2005 due to the Veteran's failure to report.  It appears that 
the VA Medical Center (VAMC) attempted to contact the Veteran 
at his residential phone number but there was no answer and 
no answering machine.  The VAMC also attempted to contact the 
Veteran at his business phone number, but was informed he no 
longer worked there.  See Compensation and pension (C&P) exam 
inquiry printed December 2005.  

The AMC subsequently sent the Veteran a letter in December 
2005 that informed him it had been notified by the VAMC that 
he had not reported for the examination.  The Veteran was 
also asked to inform the AMC if he wanted to reschedule the 
examinations.  There is no indication that the Veteran 
responded to this letter.  

A second set of examinations was requested by the RO/AMC in 
July 2006 and cancelled in September 2006, again due to the 
Veteran's failure to report.  See C&P exam inquiry printed 
September 2006.  The Board notes that on neither occasion 



(November 2005 and July 2006) was the VAMC requested by the 
RO/AMC to submit the documentation showing that the Veteran 
had been notified of the scheduled examinations at his last 
known address.  

Review of the claims folder reveals that an October 2006 
deferred rating decision requested that the AMC obtain the 
VAMC-generated notification letters that were sent to the 
Veteran regarding the examinations scheduled in December 2005 
and September 2006.  A May 2007 VA Form 119 reported that 
according to J.F. and G.I. of the Dallas VAMC, the Veteran 
failed to report to the scheduled VA examinations in December 
2005 and September 2006, but had reported for recent 
optometry consults prior and subsequent to the requested 
examinations.  This form is not sufficient to meet the 
instruction contained in the June 2005 Board remand, as there 
is no indication of when, and at which address, the letters, 
if any, were sent.  

A third request for the joints, spine, and peripheral nerves 
examinations was made by the RO/AMC in March 2007.  This 
time, the VAMC was asked to place a copy of the exam 
notification letter inside of the claims folder.  See id.  
Upon review of the Veteran's claims folder, however, the 
Board cannot find any notice letter; it also does not appear 
that any of the scheduled examinations were cancelled.  See 
C&P exam inquiry printed March 2007.  

According to the January 2009 informal hearing presentation 
submitted by the Veteran's representative, the Veteran has 
reported attending VA C&P examinations at the Dallas VAMC 
sometime in March or April 2007 that covered all of the 
conditions related to his appeal.  In light of the foregoing, 
the claims must be remanded in order for the RO/AMC to obtain 
copies of any C&P examinations conducted in March or April 
2007 at the Dallas VAMC.  Recent VA treatment records should 
also be obtained.  

If the RO/AMC determines that there were no examinations 
conducted in March or April 2007, or the examination reports 
cannot be found, then the Veteran should be scheduled for the 
appropriate examinations.  The RO/AMC must make sure that a 



copy of the letter that notifies the Veteran of any new 
examinations is associated with the claims folder.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records related to his back, left ankle, 
and left common peroneal nerve from the 
North Texas Healthcare System, dated 
since August 2005.  

2.  Obtain copies of the VA C&P 
examinations allegedly conducted at the 
Dallas VAMC in either March or April 2007 
and associate them with the claims 
folder.  If it is determined that these 
VA examinations were not conducted or the 
examination reports cannot be found, 
schedule the Veteran for:

(a) a VA neurological examination to 
determine the severity of his service-
connected palsy of the left common 
peroneal nerve.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claim file was reviewed.  All 
necessary tests should be conducted.  

The examiner should identify all 
residuals attributable to the Veteran's 
palsy of the left common peroneal nerve. 




The examiner is asked to determined 
whether the Veteran's left leg (common 
peroneal nerve) exhibits foot drop, 
slight droop of all phalanges, an 
inability to 
dorsiflex the foot, loss of extension of 
the toes, loss of abduction of the foot, 
weakened adduction, and/or anesthesia 
covering the entire dorsum of the foot 
and toes.

The examiner is also asked to determine 
whether, in his/her best medical opinion, 
the Veteran's palsy of the left common 
peroneal nerve best characterized as a 
mild, moderate, or severe disability.  

A rationale for any opinion expressed 
should be provided.

(b) a VA orthopedic examination to 
determine the severity of his service-
connected low back and left ankle 
disabilities.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claim file was reviewed.  All necessary 
tests should be conducted.  

The examiner should identify all 
residuals attributable to the Veteran's 
low back strain and avulsion fracture of 
the left ankle.

The examiner should report the range of 
motion measurements for the lumbar spine 
and left ankle in degrees.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 



movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine or left 
ankle is used repeatedly.  All limitation 
of function must be identified by degrees 
of motion, if possible.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  If pain and 
muscle spasm is shown during range of 
motion testing, and no additional loss of 
motion would result during repetitive 
motion or symptomatic flare-up, the 
examiner should provide his or her 
rationale for these conclusions.

With respect to the low back strain, the 
examiner should determine if the Veteran 
has listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.

The examiner should determine whether the 
service-connected low back strain has 
resulted in intervertebral disc syndrome 
or radiculopathy.  Are there persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief?  
Are there recurring attacks, with 
intermittent relief?

The examiner should also document the 
number of weeks, if any, during the past 
12 months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of "acute signs and symptoms due 
to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."
The examiner is asked to determine 
whether, in his/her best medical opinion, 
the Veteran's residuals of an avulsion 
fracture to the left ankle is best 
characterized as a moderate or marked 
disability.  

A rationale for any opinion expressed 
should be provided.

3.  If the Veteran fails to report for 
any of his compensation examinations, a 
copy of the letter sent to the Veteran 
from the VAMC that shows notice of the 
scheduled examination(s) was sent to his 
last known address should be obtained and 
associated with the claims file.

4.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


